Title: From Thomas Jefferson to Mary Jefferson, [12 July 1788]
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Polly
Saturday [12 July 1788]

I am now writing to your aunt Eppes, and wish to inclose her something of your drawing. Bring with you tomorrow the best lesson you have done and the smallest. Or could you to-day and Monday begin, and finish something on purpose to be sent? Desire your sister to write to your aunt to-day, and to bring the letter tomorrow. Kiss her for me and kiss Kitty too. Be always good, practise your lessons a great deal and do not lose too much time on your Doll. Adieu my dear Polly. Your’s affectionately

Th: J.

